CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 1 of 36




             EXHIBIT A
     CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 2 of 36




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Paisley Park Enterprises, Inc. and                Court File No. 17-cv-1212 WMW/TNL
Comerica Bank & Trust, N .A. as Personal
Representative for the Estate of Prince
Rogers Nelson,

             Plaintiffs,
      v.                                            PLAINTIFFS' FIRST SET OF
                                                  DISCOVERY TO ROGUE MUSIC
George Ian Boxill, Rogue Music Alliance,                ALLIANCE, LLC
LLC, and Deliverance, LLC,

             Defendants.



       Plaintiffs Paisley Park Enterprises, Inc. and Comerica Bank & Trust, N.A. as

Personal Representative for the Estate of Prince Rogers Nelson hereby serve the

following Interrogatories and Requests for Production of Documents on Rogue Music

Alliance, LLC pursuant to Fed. R. Civ. P. 26, 33 and 34.

                               Definitions and Instructions

       These requests are subject to the Definitions and Instructions set forth below.

       1.     Document. The term "document" has the broadest meaning ascribed to it

under Rule 34.

       2.     "You," "Your" and "RMA." The terms "you," "your" and "RMA" shall

mean Rogue Music Alliance, LLC and its principals, officers, directors, agents,

 employees, attorneys, and representatives.

       3.     "Prince." "Prince" refers to Prince Rogers Nelson.
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 3 of 36




      4.         "Prince Works." "Prince Works" includes all musical works that were

written by Prince Rogers Nelson, either in whole or in part, or that contain one or more

performances by Prince Rogers Nelson, and includes, but is not limited to, the works on

the Deliverance EP.

       5.        "Deliverance EP." The Term "Deliverance EP" refers to the album as a

whole and each track contained on the album, including the secret track contained on the

vinyl records.

       6.        Inability to Answer in Full. If you cannot answer or respond to the

following discovery requests in full after exercising due diligence to secure the

information to do so, please respond to the fullest extent possible, specify your inability

to answer or respond to the remainder, and state whatever information or knowledge you

have concerning the portion of the request to which you were unable to answer or

respond.

       7.        Objections. If you object to a document request on any basis, you shall

produce documents or otherwise respond to the fullest extent possible, state the materials

being withheld, and detail the basis for so doing as required by Fed. R. Civ. P. 34(2)(C).

       8.        Time Period. Unless otherwise indicated, these discovery requests seek

information from April 21, 2016 through the date of production.

       9.        Scope of Production.

                 A.     Duplication: To reduce the cost of review and production, the
                        parties may choose to use custodian level de-duplication to remove
                        exact duplicate files from review and production. For non-email
                        electronic files, the identification of duplicate files should be based
                        on MD5 or SHA-1 hash values. Email duplicates should be


                                              - 2-
CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 4 of 36




            identified based on algorithms that utilize at least the following
            email metadata fields: Date/Time Sent; Subject; From; To; CC;
            Email body. Family groups - parent and child documents - should
            not be separately eliminated unless both the parent and child
            documents are identical to another set of parent and child
            documents.

       B.    Handling of System Files with No Evidentiary Value: The parties
             shall undertake reasonable efforts to remove non-responsive system
             files from the ESI collection, including filtering the ESI collection
             against the National Software Reference Library (NSRL) National
             Institute of Technology (NIST) file listing prior to production.

       C.    Document Family Relationships: The parent-child relationships
             between documents and their attachments shall be maintained.

 10.   Form of Production.

       A.    Document Image Format: Paper documents and ESI that is
             conducive to being displayed in an image form shall be produced as
             300 DPI CCITT Group Four compression black & white single page
             TIFF images. JPG and GIF image files shall be produced as color
             images and shall be delivered in either JPEG compression TIFF or
             JPEG images.

             Production images shall be endorsed with a sequential padded
             alphanumeric bates number (e.g. ABCOOOOO 1) and appropriate
             protective declarations. No spaces or dashes shall appear between
             the production prefix (ABC) and the padded production number
             (000001 ).    Production images shall be named to match the
             corresponding      page     bates   number     endorsement    (e.g.
             ABCOOOOO l .tif). Each producing entity or person shall use a
             different prefix to identify their documents (e.g., PPE for Paisley
             Park Enterprises, BOX for Boxill, RMA for Rogue Music, LLC, and
             DEL for Deliverance, LLC).

       B.    Native File Production: Electronic files that cannot be readily
             converted to an image format shall be produced with a TIFF image
             placeholder and in their native file format. Examples of files that
             cannot readily be converted to image format include: spreadsheets
             (Excel), databases (Access), Autocad Drawings, audio files and
             video files. An exception will be made for such files that contain
             privileged information. The producing party shall have the option of


                                    -3-
CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 5 of 36




               producing these files in a redacted image format or as a modified
               native file.

               Native files shall be accompanied by a load file cross-referencing the
               endorsed bates number on the corresponding TIFF image
               placeholder page (e.g. ABCOOOOOl.xls). Native files containing
               protective declarations shall have the protective declaration endorsed
               on the placeholder page and as part of the load file cross reference.


         C.    Load Files: Each production set shall be accompanied by a load file
               that unitizes the production images into their logical document and
               document attachment boundaries. Claimants will use a standard
               Concordance delimited load file format, that contains an OPT and a
               DAT load file with each productiofl'set.

               Sample OPT image load file:

               ABCOOOOO 1,,\001\ABCOOOOO1. TIF, Y,,,
               ABC000002,, \001 \ABC000002. TIF ,,,,
               ABC000003,, \001 \ABC000003. TIF ,,,,
               ABC000004,, \001 \ABC000004. TIF, Y,,,
               ABCOOOOOS,,\001\ABCOOOOOS.TIF,Y,,,
               ABC000006,,\001\ABC000006.TIF,,,,

         D.    Metadata: Absent an agreement to the contrary, the following
               metadata fields and confidential designation information shall be
               provided in a delimited file for all production documents:

          1) BegProd                 Beginning Production # (all documents)
          2) EndProd                 Ending Production # (all documents)
          3) BegAttach               Beginning Attachment # (all documents)
          4) EndAttach               Ending Attachment # (all documents)
          5) ParentID                Parent Production # (all documents)
          6) ProtectiveDeclaration   Confidentiality Designation (all documents)
          7) PageCount               Page Count (all documents)
          8) Custodian               Custodian (all documents)
          9) Author                  Author (electronic documents)
          10) From                   From (sender of email)
          11) To                     To (recipient of email)
          12) cc                     CC (line of email)
          13) BCC                    BCC (line of email)



                                      -4-
     CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 6 of 36




              14) DateLastModified         Last Modified Date (electronic documents)
              l 5)DateReceived             Received Date (email documents)
              16)DateSent                  Sent Date (email documents)
              l 7)DocExtension             File Extension (email and electronic
                                           documents)
              l 8)Emai1Subject             Email Subject (email documents)
              19)Filename                  Filename (electronic documents)
              20)Filesize                  Filesize (email and electronic documents)
              2l)Folder                    Folder (email and electronic documents)
              22)MD5Hash                   MD5 Hash Value (email and electronic
                                           documents)


                                      Interrogatories

      Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiffs

Paisley Park Enterprises, Inc. and Comerica Bank & Trust, N.A. as Personal

Representative for the Estate of Prince Rogers Nelson request answers to the following

Interrogatories within thirty (30) days.

       INTERROGATORY NO. 1: Identify all officers, directors and employees of

RMA who had any role in the release of the Deliverance EP and describe each person's

involvement in the release.

       INTERROGATORY NO. 2: Identify all persons who were or are responsible


for or participated in the decision(s) to use the PRINCE® trademark, the   Jt symbol, the
name Prince Rogers Nelson, and the image and likeness of Prince Rogers Nelson to

promote and sell the Deliverance EP, and describe each person's participation and

responsibility.




                                             -5-
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 7 of 36



       INTERROGATORY NO. 3: Identify all third parties who played any role in the

development, promotion and sale of the Deliverance EP and identify the role each person

or entity played.

       INTERROGATORY NO. 4: Identify each Prince Work you received after April

21, 2016, and describe when you received it, who sent it to you, who received it, how you

received it, and any documents that relate to the transmission.

       INTERROGATORY NO. 5: For each Prince Work you provided to a third party

after April 21, 2016, provide the name of the work, the person who transmitted the work,

the person or entity who received the work, the method of distribution, and any

documents that relate to the transmission.

       INTERROGATORY NO. 6: Identify each Prince Work you offered for

streaming, download or sale and the channels through which you offered each work.

       INTERROGATORY NO. 7: Describe in detail any communications you had

with any third party concerning Plaintiffs or Plaintiffs' intellectual property rights and

any actions you took as a result of such communications.

       INTERROGATORY NO. 8: Describe each and every instance you are aware of

in which any person has been in any way confused, mistaken, or deceived as to the origin

or sponsorship of the Deliverance EP.

       INTERROGATORY NO. 9: Identify the gross and net profit you derived,

directly or indirectly, from the Deliverance EP and explain how you calculated net profit.

       INTERROGATORY NO. 10: Identify all Prince Works in your possession,

custody or control, whether digital or physical.


                                             -6-
     CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 8 of 36




                           Requests for Production of Documents

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs

Paisley Park Enterprises, Inc. and Comerica Bank & Trust, N.A. as Personal

Representative for the Estate of Prince Rogers Nelson request Responses to the following

Requests for Production and production of the requested documents at Fredrikson &

Byron, P.A., 200 South Sixth Street, Suite 4000, Minneapolis, MN 55402 within thirty

(30) days.

        REQUEST 1: All documents that evidence, refer or relate to the Confidentiality

Agreement between George Ian Boxill and Paisley Park Enterprises, dated March 13,

2004.

        REQUE~T        2: All documents that evidence, refer or relate to your contention that

you have the legal right to exploit the Prince Works on the Deliverance EP.

        REQUEST 3: All documents that relate to George Ian Boxill, Prince, Prince

Works, the Deliverance EP, Paisley Park Enterprises and/or this lawsuit.

        REQUEST 4: All documents that evidence, refer or relate to meetings involving

George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley Park Enterprises

and/or this lawsuit.

        REQUEST 5: All emails with George Ian Boxill.

         REQUEST 6: All emails with Christopher Connolly.

         REQUEST 7: All Prince Works in your possession, custody or control.




                                                -7-
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 9 of 36




       REQUEST 8: All contracts, understandings or agreements you have relating to

George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley Park Enterprises

and/or this lawsuit.

       REQUEST 9: All documents that evidence, refer or relate to the timing,

circumstances, format and content of Prince Works you received after April 21, 2016,

including but not limited to the creation, uploading or transmission of Prince Works on

file sharing services.

       REQUEST 10: All documents that evidence, refer or relate to the copying,

dissemination, promotion, use, reproduction, sale, distribution and/or exploitation of

Prince Works.

       REQUEST 11: All documents that evidence, refer or relate to your efforts to

market and promote the Deliverance EP.

       REQUEST 12: All documents that evidence, refer or relate to the design and

development of the websites princerogersnelson.com and deliverance.is, the Facebook

pages you used to promote the Deliverance EP, and the artwork and packaging for the

Deliverance EP.

       REQUEST 13: Documents sufficient to show each visual, oral, and other manner

in which you have presented, or permitted the presentation of, the PRINCE® trademark,



the   Jf'   symbol, the name "Prince Rogers Nelson," and the image or likeness orPrince

Rogers Nelson.




                                            - 8-
    CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 10 of 36



      REQUEST 14: All documents that evidence, refer or relate to the decision to use


the PRINCE® trademark, the     ~symbol, the name Prince Rogers Nelson, and the
image and likeness of Prince Rogers Nelson to promote and sell the Deliverance EP.

      REQUEST 15: All documents that evidence, refer or relate to the creation and

use of music videos to promote the Deliverance EP.

      REQUEST 16: All press releases, interviews and statements relating to the

Deliverance EP and/or this lawsuit.

      REQUEST 17: All documents relating to the registration, use and ownership of

the domain name princerogersnelson.com.

       REQUEST 18: All documents concerning any observations, perceptions,

impressions, or inquiries as to whether the Deliverance EP is produced by, sponsored, or

endorsed by, or in any manner associated with or affiliated with the Prince Estate.

       REQUEST 19: Documents sufficient to show the activities and expenditures for

advertising and promotion of the Deliverance EP.

       REQUEST 20: Documents sufficient to show the activities and expenditures for

production of the Deliverance EP.

       REQUEST 21: Documents sufficient to show the activities and expenditures for

music videos for the Deliverance EP.

       REQUEST 22: Documents sufficient to show the activities and expenditures for

press representation for the Deliverance EP.




                                            -9-
 CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 11 of 36




       REQUEST 23: Documents sufficient to show the activities and expenditures for

manufacture and packing for the Deliverance EP.

       REQUEST 24: Documents sufficient to show the activities and expenditures for

radio advertising for the Deliverance EP.

       REQUEST 25: Documents sufficient to show the activities and expenditures for

website development for the Deliverance EP.

       REQUEST 26: Documents sufficient to identify the number of sales, downloads

or other transfers of the Deliverance EP.

       REQUEST 27: Documents sufficient to show the gross and net profits you

realized, directly or indirectly, from the Deliverance EP.

       REQUEST 28: All documents that evidence, refer or relate to sales projections

for the Deliverance EP.

       REQUEST 29: All documents that evidence, refer or relate to the formation,

ownership and financing of Deliverance, LLC, including the amount of financing and the

source(s) of funds.

       REQUEST 30: All emails and other communications you had with any third

party relating to George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley

Park Enterprises and/or this lawsuit, including but not limited to Lionhawk Records,

Moniker Music Group, Joshua Loveless, CD Baby, Ditto Music, Amped Distribution,

Select-o-Hits, Urban Outfitters, iHeartMedia Communications, Destiny Media

Technologies, Rogers & Cowan, Bonhoeffer Brothers Media, Jeff McClusky &

Associates, Vinyl Record Pressing LLC, Zync Music Group, Westlake Studios, Drew


                                            - 10 -
     CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 12 of 36




Lavyne, Marteen Andruet, Jeremy Larson, Cora Dunham, Josh Dunham, Charles Jones,

Morris Hayes, Michael Bland, Sonny T., Eric Hurtgen and Ben Coleman.

       REQUEST 31: All copyright assignments and work for hire agreements relating

to the Deliverance EP.

       REQUEST 32: All emails and other communications with Prince, any

representative of the Prince Estate, or any heir or potential heir of the Prince Estate,

regarding George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley Park

Enterprises and/or this lawsuit.

       REQUEST 33: Documents sufficient to show any graphic, package, video or

other designer contacted or engaged with respect to the preparation of any materials

relating to the Deliverance EP and all communications you had with each designer.

       REQUEST 34: All documents concerning any opinion letter, analysis or other

communication concerning whether you have the freedom, right, or ability to use the


PRINCE® trademark, the       Jt symbol, the name Prince Rogers Nelson, and/or the image
and likeness of Prince Rogers Nelson, including but not limited to the domain name

princerogersnelson.com.

       REQUEST 35: All documents you rely upon to support any defense you assert in

this action.




                                              - 11 -
 CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 13 of 36




Dated: December 1, 201 7
                                  Lora M. Friede ann (#0259615)
                                  Grant D. Fairbairn (#0327785)
                                  Joseph J. Cassioppi (#0388238)
                                  Anne Rondoni Tavernier (#0398516)
                                  FREDRIKSON & BYRON, P.A.
                                  200 South Sixth Street, Suite 4000
                                  Minneapolis, MN 55402-1425
                                  Telephone: 612.492.7000

                                  lfriedemann@fredlaw.com
                                  gfairbairn@fredlaw.com
                                  jcassioppi@fredlaw.com
                                  arondonitavernier@fredlaw.com

                                  Attorneys for Plaintiffs




                                  - 12 -
CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 14 of 36




              EXHIBITB
    CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 15 of 36



                           UNITED STATES DISTRJCT COURT
                              DISTRICT OF MINNESOTA


Paisley Park Enterprises, Inc. and               Court File No. 17-cv-1212 WMW/TNL
Comerica Bank & Trust, N.A. as Personal
Representative for the Estate of Prince
Rogers Nelson,

             Plaintiffs,
      V.                                             PLAINTIFFS' FIRST SET OF
                                                          DISCOVERY TO
George Ian Boxill, Rogue Music Alliance,                DELIVERANCE, LLC
LLC, and Deliverance, LLC,

             Defendants.



      Plaintiffs Paisley Park Enterprises, Inc. and Comerica Bank & Trust, N.A. as

Personal Representative for the Estate of Prince Rogers Nelson hereby serve the

following Interrogatories and Requests for Production of Documents on Rogue Music

Alliance, LLC pursuant to Fed. R. Civ. P. 26, 33 and 34.

                               Definitions and Instructions

      These requests are subject to the Definitions and Instructions set forth below.

       1.     Document. The term "document" has the broadest meaning ascribed to it

under Rule 34.

       2.     "You," "Your" and "Deliverance, LLC." The terms "you," "your" and

"Deliverance, LLC" shall mean Deliverance, LLC and its principals, officers, directors,

agents, employees, attorneys, and representatives.

       3.     "Prince." "Prince" refers to Prince Rogers Nelson.
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 16 of 36



      4.         "Prince Works." "Prince Works" includes all musical works that were

written by Prince Rogers Nelson, either in whole or in part, or that contain one or more

performances by Prince Rogers Nelson, and includes, but is not limited to, the works on

the Deliverance EP.

       5.        "Deliverance EP." The Term "Deliverance EP" refers to the album as a

whole and each track contained on the album, including the secret track contained on the

vinyl records.

       6.        Inability to Answer in Full. If you cannot answer or respond to the

following discovery requests in full after exercising due diligence to secure the

information to do so, please respond to the fullest extent possible, specify your inability

to answer or respond to the remainder, and state whatever information or knowledge you

have concerning the portion of the request to which you were unable to answer or

respond.

       7.        Objections. If you object to a document request on any basis, you shall

produce documents or otherwise respond to the fullest extent possible, state the materials

being withheld, and detail the basis for so doing as required by Fed. R. Civ. P. 34(2)(C).

       8.        Time Period. Unless otherwise indicated, these discovery requests seek

information from April 21, 2016 through the date of production.

       9.        Scope of Production.

                 A.     Duplication: To reduce the cost of review and production, the
                        parties may choose to use custodian level de-duplication to remove
                        exact duplicate files from review and production. For non-email
                        electronic files, the identification of duplicate files should be based
                        on MDS or SHA-1 hash values. Email duplicates should be


                                              -2-
CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 17 of 36



             identified based on algorithms that utilize at least the following
             email metadata fields: Date/Time Sent; Subject; From; To; CC;
             Email body. Family groups - parent and child documents - should
             not be separately eliminated unless both the parent and child
             documents are identical to another set of parent and child
             documents.

       B.    Handling of System Files with No Evidentiary Value: The parties
             shall undertake reasonable efforts to remove non-responsive system
             files from the ESI collection, including filtering the ESI collection
             against the National Software Reference Library (NSRL) National
             Institute of Technology (NIST) file listing prior to production.

       C.    Document Family Relationships: The parent-child relationships
             between documents and their attachments shall be maintained.

 10.   Form of Production.

       A.    Document Image Format: Paper documents and ESI that is
             conducive to being displayed in an image form shall be produced as
             300 DPI CCITT Group Four compression black & white single page
             TIFF images. JPG and GIF image files shall be produced as color
             images and shall be delivered in either JPEG compression TIFF or
             JPEG images.

             Production images shall be endorsed with a sequential padded
             alphanumeric bates number (e.g. ABCOOOOO 1) and appropriate
             protective declarations. No spaces or dashes shall appear between
             the production prefix (ABC) and the padded production number
             (000001).     Production images shall be named to match the
             corresponding      page     bates   number     endorsement    (e.g.
             ABCOOOOO I .tit). Each producing entity or person shall use a
             different prefix to identify their documents (e.g., PPE for Paisley
             Park Enterprises, BOX for Boxill, RMA for Rogue Music, LLC, and
             DEL for Deliverance, LLC).

       B.    Native File Production: Electronic files that cannot be readily
             converted to an image format shall be produced with a TIFF image
             placeholder and in their native file format. Examples of files that
             cannot readily be converted to image format include: spreadsheets
             (Excel), databases (Access), Autocad Drawings, audio files and
             video files. An exception will be made for such files that contain
             privileged information. The producing party shall have the option of


                                    -3-
CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 18 of 36



               producing these files in a redacted image format or as a modified
               native file.

               Native files shall be accompanied by a load file cross-referencing the
               endorsed bates number on the corresponding TIFF image
               placeholder page (e.g. ABCOOOOOl.xls). Native files containing
               protective declarations shall have the protective declaration endorsed
               on the placeholder page and as part of the load file cross reference.


         C.    Load Files: Each production set shall be accompanied by a load file
               that unitizes the production images into their logical document and
               document attachment boundaries. Claimants will use a standard
               Concordance delimited load file format, that contains an OPT and a
               DAT load file with each production set.

               Sample OPT image load file:

               ABCOOOOOl,,\001 \ABCOOOOOl.TIF, Y,,,
               ABC000002,,\001 \ABC000002. TIF ,,,,
               ABC000003,,\001\ABC000003.TIF,,,,
               ABC000004,,\001\ABC000004.TIF,Y,,,
               ABC000005,,\001 \ABC000005. TIF, Y,,,
               ABC000006,,\001\ABC000006.TIF,,,,

         D.    Metadata: Absent an agreement to the contrary, the following
               metadata fields and confidential designation information shall be
               provided in a delimited file for all production documents:

          1) BegProd                 Beginning Production # (all documents)
          2) EndProd                 Ending Production # (all documents)
          3) BegAttach               Beginning Attachment# (all documents)
          4) EndAttach               Ending Attachment# (all documents)
          5) ParentID                Parent Production# (all documents)
          6) ProtectiveDeclaration   Confidentiality Designation (all documents)
          7) PageCount               Page Count (all documents)
          8) Custodian               Custodian (all documents)
          9) Author                  Author (electronic documents)
          10) From                   From (sender of email)
          11) To                     To (recipient of email)
          12) cc.                    CC (line of email)
          13)BCC                     BCC (line of email)


                                      -4-
    CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 19 of 36



              14)DateLastModified          Last Modified Date (electronic documents)
              15)DateReceived              Received Date (email documents)
              16)DateSent                  Sent Date (email documents)
              l 7)DocExtension             File Extension (email and electronic
                                           documents)
               I 8)Emai1Subject            Email Subject (email documents)
               l 9)Filename                Filename (electronic documents)
               20)Filesize                 Filesize (email and electronic documents)
               21)Folder                   Folder (email and electronic documents)
               22)MD5Hash                  MD5 Hash Value (email and electronic
                                           documents)


                                      Interrogatories

      Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiffs

Paisley Park Enterprises, Inc. and Comerica Bank & Trust, N.A. as Personal

Representative for the Estate of Prince Rogers Nelson request answers to the following

Interrogatories within thirty (30) days.

       INTERROGATORY NO. 1: Identify all officers, directors and employees of

Deliverance, LLC who had any role in the release of the Deliverance EP and describe

each person's involvement in the release.

       INTERROGATORY NO. 2: Identify all persons who were or are responsible


for or participated in the decision(s) to use the PRINCE® trademark, the   ~symbol, the
name Prince Rogers Nelson, and the image and likeness of Prince Rogers Nelson to

promote and sell the Deliverance EP, and describe each person's participation and

responsibility.




                                             -5-
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 20 of 36



       INTERROGATORY NO. 3: Identify all third parties who played any role in the

development, promotion and sale of the Deliverance EP and identify the role each person

or entity played.

       INTERROGATORY NO. 4: Identify each Prince Work you received after April

21, 2016, and describe when you received it, who sent it to you, who received it, how you

received it, and any documents that relate to the transmission.

       INTERROGATORY NO. 5: For each Prince Work you provided to a third party

after April 21, 2016, provide the name of the work, the person who transmitted the work,

the person or entity who received the work, the method of distribution, and any

documents that relate to the transmission.

       INTERROGATORY NO. 6: Identify each Prince Work you offered for

streaming, download or sale and the channels through which you offered each work.

       INTERROGATORY NO. 7: Describe in detail any communications you had

with any third party concerning Plaintiffs or Plaintiffs' intellectual property rights and

any actions you took as a result of such communications.

       INTERROGATORY NO. 8: Describe each and every instance you are aware of

in which any person has been in any way confused, mistaken, or deceived as to the origin

or sponsorship of the Deliverance EP.

       INTERROGATORY NO. 9: Identify the gross and net profit you derived,

directly or indirectly, from the Deliverance EP and explain how you calculated net profit.

       INTERROGATORY NO. 10: Identify all Prince Works in your possession,

custody or control, whether digital or physical.


                                             -6-
    CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 21 of 36



                         Requests for Production of Documents

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs

Paisley Park Enterprises, Inc. and Comerica Bank & Trust, N.A. as Personal

Representative for the Estate of Prince Rogers Nelson request Responses to the following

Requests for Production and production of the requested documents at Fredrikson &

Byron, P.A., 200 South Sixth Street, Suite 4000, Minneapolis, MN 5 5402 within thirty

(30) days.

        REQUEST 1: All documents that evidence, refer or relate to the Confidentiality

Agreement between George Ian Boxill and Paisley Park Enterprises, dated March 13,

2004.

        REQUEST 2: All documents that evidence, refer or relate to your contention that

you have the legal right to exploit the Prince Works on the Deliverance EP.

        REQUEST 3: All documents that relate to George Ian Boxill, Prince, Prince

Works, the Deliverance EP, Paisley Park Enterprises and/or this lawsuit.

        REQUEST 4: All documents that evidence, refer or relate to meetings involving

George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley Park Enterprises

and/or this lawsuit.

        REQUEST 5: All emails with George Ian Boxill.

        REQUEST 6: All emails with Christopher Connolly.

        REQUEST 7: All Prince Works in your possession, custody or control.
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 22 of 36



       REQUEST 8: All contracts, understandings or agreements you have relating to

George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley Park Enterprises

and/or this lawsuit.

       REQUEST 9: All documents that evidence, refer or relate to the timing,

circumstances, format and content of Prince Works you received after April 21, 2016,

including but not limited to the creation, uploading or transmission of Prince Works on

file sharing services.

       REQUEST 10: All documents that evidence, refer or relate to the copying,

dissemination, promotion, use, reproduction, sale, distribution and/or exploitation of

Prince Works.

       REQUEST 11: All documents that evidence, refer or relate to your efforts to

market and promote the Deliverance EP.

       REQUEST 12: All documents that evidence, refer or relate to the design and

development of the websites princerogersnelson.com and deliverance.is, the Facebook

pages you used to promote the Deliverance EP, and the artwork and packaging for the

Deliverance EP.

       REQUEST 13: Documents sufficient to show each visual, oral, and other manner

in which you have presented, or permitted the presentation of, the PRINCE® trademark,



the   ~ symbol, the name "Prince Rogers Nelson," and the image or likeness of Prince
Rogers Nelson.




                                            -8-
     CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 23 of 36



      REQUEST 14: All documents that evidence, refer or relate to the decision to use


the PRINCE® trademark, the     ~symbol, the name Prince Rogers Nelson, and the
image and likeness of Prince Rogers Nelson to promote and sell the Deliverance EP.

       REQUEST 15: All documents that evidence, refer or relate to the creation and

use of music videos to promote the Deliverance EP.

       REQUEST 16: All press releases, interviews and statements relating to the

Deliverance EP and/ or this lawsuit.

       REQUEST 17: All documents relating to the registration, use and ownership of

the domain name princerogersnelson.com.

       REQUEST 18: All documents concerning any observations, perceptions,

impressions, or inquiries as to whether the Deliverance EP is produced by, sponsored, or

endorsed by, or in any manner associated with or affiliated with the Prince Estate.

       REQUEST 19: Documents sufficient to show the activities and expenditures for

advertising and promotion of the Deliverance EP.

       REQUEST 20: Documents sufficient to show the activities and expenditures for

production of the Deliverance EP.

       REQUEST 21: Documents sufficient to show the activities and expenditures for

music videos for the Deliverance EP.

       REQUEST 22: Documents sufficient to show the activities and expenditures for

press representation for the Deliverance EP.




                                            -9-
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 24 of 36




       REQUEST 23: Documents sufficient to show the activities and expenditures for

manufacture and packing for the Deliverance EP.

       REQUEST 24: Documents sufficient to show the activities and expenditures for

radio advertising for the Deliverance EP.

       REQUEST 25: Documents sufficient to show the activities and expenditures for

website development for the Deliverance EP.

       REQUEST 26: Documents sufficient to identify the number of sales, downloads

or other transfers of the Deliverance EP.

       REQUEST 27: Documents sufficient to show the gross and net profits you

realized, directly or indirectly, from the Deliverance EP.

       REQUEST 28: All documents that evidence, refer or relate to sales projections

for the Deliverance EP.

       REQUEST 29: All documents that evidence, refer or relate to the formation,

ownership and financing of Deliverance, LLC, including the amount of financing and the

source(s) of funds.

       REQUEST 30: All emails and other communications you had with any third

party relating to George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley

Park Enterprises and/or this lawsuit, including but not limited to Lionhawk Records,

Moniker Music Group, Joshua Loveless, CD Baby, Ditto Music, Amped Distribution,

Select-o-Hits, Urban Outfitters, iHeartMedia Communications, Destiny Media

Technologies, Rogers & Cowan, Bonhoeffer Brothers Media, Jeff McClusky &

Associates, Vinyl Record Pressing LLC, Zync Music Group, Westlake Studios, Drew


                                            - 10 -
    CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 25 of 36



Lavyne, Marteen Andruet, Jeremy Larson, Cora Dunham, Josh Dunham, Charles Jones,

Morris Hayes, Michael Bland, Sonny T., Eric Hurtgen and Ben Coleman.

       REQUEST 31: All copyright assignments and work for hire agreements relating

to the Deliverance EP.

       REQUEST 32: All emails and other communications with Prince, any

representative of the Prince Estate, or any heir or potential heir of the Prince Estate,

regarding George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley Park

Enterprises and/or this lawsuit.

       REQUEST 33: Documents sufficient to show any graphic, package, video or

other designer contacted or engaged with respect to the preparation of any materials

relating to the Deliverance EP and all communications you had with each designer.

       REQUEST 34: All documents concerning any opinion letter, analysis or other

communication concerning whether you have the freedom, right, or ability to use the


PRINCE® trademark, the       ~symbol, the name Prince Rogers Nelson, and/or the image
and likeness of Prince Rogers Nelson, including but not limited to the domain name

princerogersnelson.com.

       REQUEST 35: All documents you rely upon to support any defense you assert in

this action.




                                              - 11 -
 CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 26 of 36




Dated: December 1, 2017
                                  Lora M. Friede ann (#0259615)
                                  Grant D. Fairbairn (#0327785)
                                  Joseph J. Cassioppi (#0388238)
                                  Anne Rondoni Tavernier (#0398516)
                                  FREDRIKSON & BYRON, P.A.
                                  200 South Sixth Street, Suite 4000
                                  Minneapolis, MN 55402-1425
                                  Telephone: 612.492.7000

                                  lfriedemann@fredlaw.com
                                  gfairbaim@fredlaw.com
                                  icassioppi@fredlaw.com
                                  arondonitavernier@fredlaw.com

                                  Attorneys for Plaintiffs




                                  - 12 -
CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 27 of 36




              EXHIBIT C
                   CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 28 of 36




                                                                                                          Fredri/cson
          March 2, 2018



          Candace Kwon                                                                                                              Via email
          Rastegar Law Group
          22760 Hawthorne Boulevard, Suite 200
          Torrance, CA 90505

          Re:           Paisley Park Enterprises v. Boxill, Case No. l 7-cv-1212 WMW/TNL

          Dear Ms. Kwon:

          I write regarding some of the most pressing deficiencies in Defendants' discovery responses and
          document production. This letter is by no means exhaustive, but instead addresses some of the
          overarching, pervasive problems with Defendants' document production and responses.

          Inadequate and Incomplete Production

          As you know, Defendants failed to respond to our discovery requests for several months. We
          agreed to refrain from filing a motion to compel based on your firm's representation that we
          would receive complete written responses and a full production by February 15. Unfortunately,
          that representation proved inaccurate. The sparse productions do not represent a good faith
          effort to respond to Plaintiffs' discovery requests. Defendants must immediately remedy the
          deficiencies in their productions and produce the documents and materials responsive to our
          requests.

           Failure to Produce Emails

           All three Defendants failed to produce emails. Defendants RMA and Deliverance, LLC did not
           produce any email messages. Defendant Boxill cherry-picked the emails he produced, and failed
           to produce emails that have been produced by other parties.

           Failure to Produce Text Messages

           Defendants failed to produce text messages. Defendants RMA and Deliverance, LLC produced
           a read receipt for a text message sent to Troy Carter, the Estate's entertainment advisor, but did
           not produce the text message that was sent to Mr. Carter. Furthermore, if the Defendants have
           other relevant text messages they must be produced.


                             Attorneys & Advisors                Fredrikson & Byron, P.A.
                               main 612.492.7000                200 South Sixth Street, Suite 4000
                                fax 612.492.7077                Minneapolis, Minnesota
                                                               55402 · 1425


        MEMBER O F THE WORLD SER V ICE S GR OU P             OF FIC ES :
A w orldwide Ne rwork of Professiona l Ser vice Provider s   Minneapolis/ Bismarck I Des Moines I Fargo I St. Pau l I Mbnterrey , Me x ico I Shanghai , China
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 29 of 36




Candace Kwon
March 2, 2018
Page2


Non-Compliance with Rule 34

Defendants did not comply with Fed. R. Civ. P. 34 in their written responses. First, Defendants
did not indicate whether they withheld documents based on the litany of objections they asserted.
Under Rule 34(b)(2)(C), "[a]n objection must state whether any responsive materials are being
withheld on the basis of that objection." The Defendants did not indicate whether they withheld
documents based on any of the numerous objections they asserted.

Moreover, Defendants' written responses included numerous improper "General Objections."
Indeed, each response incorporates a litany of general objections and numerous other boilerplate
objections. These objections are improper and ineffective. See, e.g., Sagness v. Duplechin, No.
4: l 6CV3 l 52, 2017 WL 1183988 at *2 (D. Neb. March 29, 2017) ("General blanket objections
do not meet [the] specificity requirements and will be disregarded by this court."); Liguria
Foods, Inc. v. Griffith Labs., Inc., No. C 14-3041-MWB, 2017 WL 976626 at* 11 (N.D. Iowa
March 13, 2017) ("simply stating that a response is 'subject to' one or more general objections
does not satisfy the 'specificity' requirement, because, for example, it leaves the propounding
party unclear about which of the numerous general objections is purportedly applicable as well
as whether the documents or answers provided are complete, or whether responsive documents
are being withheld"); Gowan v. Mid Century Ins. Co., 309 F.R.D. 503, 512 (D.S.D. 2015) ("The
court overrules these [general] objections entirely as to each and every discovery response that is
preceded by this litany of general objections. The Federal Rules of Civil Procedure require a
party objecting to discovery to show specifically how each discovery request is irrelevant or
otherwise not subject to discovery.").

Please provide written responses to Plaintiffs' document requests that comply with the Federal
Rules of Civil Procedure.

Improper Privilege Claims

Defendants are withholding docwnents based on improper claims of privilege. The privilege
logs you provided list communications with third parties, and assert that they are protected under
the attorney client privilege. The log even lists communications between Defendants, former
counsel, Christopher Brown, and attorneys at Fredrikson & Byron on the grounds that they are
protected attorney-client communications. Many of the logged documents do not include a
lawyer and documents were improperly withheld based on "privacy." Needless to say, these are
not good faith claims of privilege. Please provide privilege logs that list only those documents
for which a good faith claim of privilege can be made and produce the documents that were
improperly withheld.

Furthermore, as we discussed in connection with the arbitration, each email in an email chain
must be logged separately. Attachments must also be logged separately. Magistrate Judge
     CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 30 of 36




Candace Kwon
March 2, 2018
Page 3


Leung's decision in BreathableBaby, LLC v. Crown Crafts, Inc., No. 12-cv-94, 2013 WL
3350594at*10-11 (D. Minn. May 31, 2013) is clear on this point.

Defendant Deliverance, LLC's Response to Request No. 8.

Request No. 8 to Deliverance, LLC seeks "[a]ll contracts, understandings or agreements you
have relating to George Ian Boxill, Prince, Prince Works, the Deliverance EP, Paisley Park
Enterprises and/or this lawsuit." Deliverance, LLC asserted numerous objections and then
indicated that "Documents in Defendant's possession, custody or control that are responsive to
this request" were produced. As you know, Deliverance, LLC has yet to produce any documents
relating to its structure, ownership, operation, or management. Although we have no way of
knowing what documents exist, Mr. Boxill testified that there is a contract that establishes the
ownership in the company and how profits will be divided.

We understand that you are taking the position that the contract is not in your client's
"possession, custody or control." It is inconceivable to us that Deliverance, LLC does not have
possession, custody or control of the contract or contracts that establish the governance and
ownership of the company. If your clients have the legal right to obtain the contract from a third
party, then it is within your clients' possession, custody or control. See, e.g., In re Hallmark
Capital Corporation, 534 F. Supp. 2d 981, 982 (D. Minn. Jan. 29, 2008) (holding that documents
are within a litigant's possession, custody or control if the litigant "has the legal right to obtain
the documents on demand"); Prokosch v. Catalina Lighting, Inc., 193 F.R.D. 633, 636 (D. Minn.
May 24, 2000) (production is required if litigant has "practical ability to obtain the documents
from another"); Gowan v. Mid Century Ins. Co., 309 F.R.D. 503, 509 (D. Minn. Sept. 11, 2015)
("Because a client has the right, and the ready ability, to obtain copies of documents gathered or
created by its attorneys pursuant to their representation of that client, such documents are clearly
within the client's control."). Please produce the documents responsive to this request.

Failure to Produce Documents Relating to Development and Promotion of Deliverance EP

On April 17, 2017, Defendant Rogue Music Alliance ("RMA") filed an Affidavit of David
Staley summarizing the expenditures RMA made on advertising, production costs, film
production, press representation, vinyl production, radio advertising, CD production and web
development. See ECF No. 26. Request Nos. 11, 12, 15, and 19-25 seek documents relating to
these efforts. RMA did not produce the requested documents.

Failure to Produce Sales Information

Request Nos. 26 and 27 to Defendants RMA and Deliverance, LLC seek documents relating to
the sales of the Deliverance EP and the gross and net profits received. Defendants failed to
produce the requested documents.
 CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 31 of 36




Candace Kwon
March 2, 2018
Page4


Failure to Produce Documents Regarding Completion of Music on the Deliverance EP.

Defendants contend that Mr. Boxill made substantial contributions to the songs after Prince
passed away, but failed to produce documents relating to those efforts. Specifically, Request No.
20 to Defendants RMA and Deliverance, LLC seeks documents "sufficient to show the activities
and expenditures for production of the Deliverance EP." Request No. 3 to Defendant Boxill
seeks documents "that evidence, refer or relate to the development of the Prince Works on the
Deliverance EP, including the creation, performance, mixing and production." Defendants failed
to produce documents responsive to these requests.

Defendant Boxill's Failure to Produce Documents Possessed by Counsel

Defendant Boxill objected to several requests on the grounds that the responsive documents are
contained on the massive hard drive Mr. Boxill provided to Plaintiffs' counsel under Judge
Wright's preliminary injunction order. See, e.g., Responses to Request Nos. 1, 3-10, 17 and 18.
Defendant Boxill cannot avoid his obligation to produce responsive documents by referring to
the materials on the hard drive. As you know, the drive contains thousands of files, most of
which have no bearing on the claims and defenses in this action. We understand that Mr.
Boxill's counsel has a duplicate copy of the hard drive. Please locate the responsive documents
on the hard drive and produce the documents responsive to Plaintiffs' requests.

Defendant Boxill's Response to Request No. 14.

Request No. 14 seeks "[a]ll documents that evidence, refer or relate to any opinion or opinion
letter concerning Prince Works on the Deliverance EP." Defendant Boxill objected to the
request on the grounds that it seeks information protected from discovery under the attorney-
client privilege. As you know, attorney Christopher Brown wrote an opinion letter regarding Mr.
Boxill's contention that he is a joint author of the works on the Deliverance EP, and the
Defendants provided the letter to third parties to assuage concerns about the legality of the
release. Defendants produced the final opinion letter and a draft. Plaintiffs have also received
emails discussing the draft. Mr. Brown's opinion letter is not privileged, and even if it might
have been privileged at some point, the privilege was waived. Please confirm that you will
produce all documents that relate to the advice the Defendants received on joint authorship.
Furthermore, if Mr. Boxill intends to rely on any other opinions he received from counsel to
defend this action, they must also be produced.

Waiver of Privilege on Trademark Advice

Interrogatory No. 2 to RMA and Deliverance, LLC sought information regarding the decision to
use the PRINCE® trademark, the Love Symbol, and the name and likeness of Prince to promote
the Deliverance EP. RMA and Deliverance, LLC stated in their answers that they relied on
advice from attorney Chris Brown. Doing so waives the attorney-client privilege for all
     CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 32 of 36




Candace Kwon
March 2, 2018
Page 5


communications and documents "relating to the advice." Minnesota Specialty Crops, Inc. v.
Minnesota Wild Hockey Club, L.P., 210 F.R.D. 673, 675 (D. Minn. Aug. 9, 2002). Please
confirm that Defendants will produce all communications with Brown relating to the use of
Prince's name, image, likeness and trademarks.

Defendant Boxill's Response to Request No. 34.

Request No. 34 sought Mr. Boxill's calendar from the date Prince died (April 21, 2016) to
present. Mr. Boxill objected to the request as "manifestly irrelevant," and on the ground that it
invades Mr. Boxill's privacy. Mr. Boxill's calendar is relevant because it will help Plaintiffs
identify the events that occurred from the time Prince died to the attempted release of the album.
Mr. Boxill's "privacy" concerns are addressed by the protective order. Please withdraw your
objections and produce Mr. Boxill's calendar for the relevant time period.

Responses to Request No. 35.

Request No. 35 seeks documents Defendants rely upon to support their claims and defenses.
You objected to the request to Mr. Boxill as "vague and ambiguous and unduly burdensome,"
and to the requests to RMA and Deliverance as "[a]rgumentative, overbroad, vague and
ambiguous, calls for a legal conclusion." Plaintiffs are entitled to receive the documents
Defendants rely upon to defend the action. Please withdraw the objections and produce the
requested documents.

Failure to Comply with ESI Protocol

Under the ESI protocol, Defendants have the option of uploading native files directly to an FTP
site as provided in Paragraph 4 or producing TIFF images with metadata and load files as
provided in Paragraph 3. The protocol specifically states that it is not acceptable to produce non-
PDF files in PDF format.

Defendants produced some TIFF files without providing the metadata and load files required
under Paragraph 3. Specifically, the TIFF productions with bates prefixes AAA-DEL, BOX,
FED and RMA do not comply with Paragraph 3 because the corresponding image (OPT) and
metadata (DAT) load files were not provided as required under Paragraphs 3C and D. The same
problem exists with the production of the native .xlsx, .key and .numbers files and their TIFF
placeholders.

Defendant Boxill's production included some PDFs. PDF is only a proper format for production
if the document was originally maintained in that format.

Furthermore, it appears that PDFs were improperly redacted. See the attached PDFs titled
"2.pdf' and "3.pdf'. The document titled "2.pdf' contains an email with an invisible, white
          CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 33 of 36




      Candace Kwon
      March 2, 2018
      Page6


       redaction. The document titled "3.pdf' shows that text was, in fact, redacted from "2.pdf'. It
       should go without saying that text cannot be redacted when documents are produced unless the
       redaction is made for privilege, is reflected on a privilege log, and the redaction is clearly marked
       on the document. We do not know if there are other unmarked redactions in the production.

       Finally, it appears that attachments were either omitted from the collection or were manually
       removed. All attachments referenced in the emails must be produced.

       Please remedy these discovery deficiencies within the next two weeks. If you are unwilling to
       do so, please provide a written response explaining why you are refusing to provide this
       discovery and indicate when you are available to meet and confer regarding these discovery
       failures.

       Sincerely,
           ... .
               /
              ;'      .
      I ,/·_,.                    ;!J....·-···:·····"7

.--· ···-..::lt~ l((;~ /4-:h/U? titli1!J/Jv1( .
     ../I \         t(.? t.              i               ,.   ,   ~-·-········
     · Lbra M. Friedemann
       Direct Dial: 612.492 .7185
       Email: lfriedemann@fredlaw.com

       cc:                    Douglas Perlman, Esq. (via email)
                              Kieran Hartley, Esq. (via email)
                              Farzad Rastegar, Esq. (via email)
                              Paul Godfread, Esq. (via email)
                              Grant Fairbairn, Esq. (via email)
                              Anne Rondoni Tavernier, Esq. (via email)
                   ,,,_ .. ~ -~ ::~' \

       LM(:art /,/
                     ' --../




       63429431.l
        CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 34 of 36


From:            Christopher Brown
To:              "Ian [loxill" ; "Chnstopt1er ~J1ls Connolly"
Subject:         RE: Atlantic Records and Fox Pictures
Date:            Friday, September 23, 2016 6:36:24 PM




From: <=b> =an Boxil l [mailto:ianb007@ma c.com]
Sent: Wednesday, =eptember 21, 2016 4:32 PM
To: Christopher Nils Connolly =lt;cnilsc@cox.net>
Cc: =brown@brow nrosen.com
Subject: Re: Atlanti c Records and Fox =ictures




Sounds good Chris. You can =ive me the details as I will be back Thursday. As you know.
=o:p>

My birth date is

Sent from BlueMail

On Sep 21 , 2016, at 5:27 AM, Christopher Nils Connolly         =lt; cnilsc (~tcox.net>   =rote:
  Ian, I have been trying =o get hold of you. We have a good deal from
   tlantic Records : =250 , 000,00 up front plus all our production costs . They
   ill also pay =Or the v ideo and put the weight of Warner Bro's behind the
  single and =lbum as will Fox Pictures. Not to mention the estate are now on
   oard =ith us .
   e have a    deadline to meet concerning the tracks final =ix which is midnight
  tomorrow.    I need y ou to send me all the files ASAP =lease so we do not blow
  this deal    as well sign the assignment agreement =nd send it also along with
   our date    of birth so Chris Brown can to the =opyright .
  Chris Brown and I have worked hard to get to this =oint Ian .
   hanks =br >Chris.

</html
  CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 35 of 36


From:                  Ian Boxill
To:                    Chris Brown
Subject:               Re: Atlantic Records and Fox Pictures
Date:                  Saturday, September 24, 2016 9:37:26 AM
                                                       ·--------·---·----·------- ·- -·--·--· -
I can talk today.


Ian Boxill
(310)766-2303
www. iaoboxill.Q.Qill




       On Sep 23, 2016, at 6:36 PM, Christopher Brown <cbrown@brownrosen.com>
       wrote:

       Ian:

       Can you talk =onight?


       Christopher Brown, =sq.
       l'vla naging l\!lcrnba
       Brown & Rosen LLC
       Attorneys At Law
       I 00 State Street, Suite 900
       Boston, MA 02 I 09
       617-728-9111 (T)
       617-695-3202 (F)
       w>v11    .hrownro~cn.com




       From: Lan Boxill =rn ailto:ianbOOhrmac.com]
       Sent: Wednesday, September 21, =016 4:32 PM
       To: Christopher Nils Connolly =lt;,,nji;;ui1,ctlx.n-:t>Cc: Cbrown@ brownrosen.com
       Subject: Re: Atlantic Records and =ox Pictures


       Sounds good Chris. =ou can give me the details as l will be back Thursday. As you =now.

           My =irth date i s -

           Sent from Blud\llail

           On Sep 21, 2016, at 5 :27 AM, Christopher Nils Connolly <cnilsc(rikox. .nct>
           =rote:
             Ian, I have been trying to get hold of you. We have a good
             =eal from Atlantic Records: $250,000,00 up front plus all
             our production =osts. They will also pay for the video and
             put the weight of Warner =ro's behind the single and album
             as will Fox Pictures. Not to mention =he estate are now on
             board with us.
              We =a v e a dead lin e to meet co n cerning the t r acks final mix
    CASE 0:17-cv-01212-WMW-TNL Document 388-1 Filed 10/30/18 Page 36 of 36


       which is =id.night tomorrow. I need you to send me all the
       files ASAP please so we =O not blow thi s deal as well sign
       the assignment agreement and send it =lso along with your
       date of birth so Chris Brown can to the copyright . =br
       class="">
       Chris Brown and I have worked hard to get =o this point Ian.
       Thanks
       Chris.

<=r class="">
